Citation Nr: 1145956	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been provided to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1983 to August 1986, and from October 1986 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran appeared at a Travel Board hearing in September 2011.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for a nervous condition, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran in this case was discharged from active service in 1989, and within a few years of his discharge, filed a claim for entitlement to service connection for a "nervous" disorder.  In a rating decision dated in November 1992, the Veteran was denied service connection on the basis of there being no record of psychiatric treatment in service, and of there being no evidence of a causal link between a current mental health disorder and service.  The Veteran had been diagnosed with schizophrenia at the time of this assessment; however, the record did not contain any medical evidence linking that chronic psychiatric condition with service.  After receiving additional evidence, a December 1992 rating decision confirmed the determination made a month prior.  38 C.F.R. § 3.156(b).  The Veteran did not appeal the adverse determination, nor was any additional evidence received, and the decision became final within a year of notification to him.  

The Veteran has subsequently put forward an additional claim for service connection.  The Veteran asserted having posttraumatic stress disorder and/or schizophrenia, and that it was his belief that these conditions were caused by active military service in the U.S. Army.  The RO, in an August 2007 rating decision, denied these as separate and new claims, and did not address the issue as a single claim to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability.  During the pendency of this appeal, there has been guidance from the U.S. Court of Appeals for Veterans Claims (Court) with respect to claims for service connection for psychiatric disorders.  That is, the Court has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed and claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in filing the claim following the last finalized denial, the Veteran was actually filing a claim to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability.  

The RO developed the Veteran's claim on the merits of service connection.  This action notwithstanding, the Board must consider the question of whether new and material evidence has been received in its own right, as it affects the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, the Board notes the receipt of a private psychologist's letter, dated in April 2007.  This clinician reported having treated the Veteran for mental illness, and stated that the chronic psychiatric disability picture "seemed to have begun" in active military service.  While hardly an unequivocal endorsement of the Veteran's claim, it does raise the possibility, at least potentially, of a nexus between a current acquired psychiatric condition and military service.  In this respect it is new, in that it wasn't of record prior to the last final decision of record, and is material, in that it relates to a previously unestablished fact that is necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  As this is the case, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened; to this extent only, the claim is granted.  





REMAND

The Veteran asserts that he developed an acquired psychiatric condition while on active military service.  Specifically, he states that he had concentration problems in service, and that in the period between his discharge in 1989 until his diagnosis in 1992, he held 23 various jobs due to a failure to keep focused on tasks.  Additionally, at his Travel Board hearing, the Veteran's representative posited the theory that an in-service moped accident caused damage to the Veteran's head, and that this trauma resulted in the development of a chronic psychiatric condition.  

The record reflects a diagnosis of schizophrenia in 1992, which is approximately three years after service discharge.  The Veteran has been examined by VA to determine the nature of his disability; however, there does not appear to be a VA examination report of record addressing etiology of the condition.  As noted in the decision above, the Veteran's private psychologist did note that the Veteran's psychiatric disorder "seemed to have begun in service."  This opinion, while supportive of the Veteran's contentions, is rather equivocal in its conclusion.  That is, it would appear as if the examiner is merely noting the potential of an in-service relationship without expressing whether it is at least as likely as not that any psychiatric disorder is causally related to service.  Further development is required to see if there is, indeed, such a relationship present.  

Regarding the alleged relationship between trauma and a psychiatric disorder, the Board notes that the Veteran did have a moped accident while on active service.  Service treatment records reflect facial and upper extremity trauma as a result of the Veteran falling from his moped in April 1984 (Veteran was wearing a helmet).  There are additional service treatment records which also raise some concern regarding mental health status.  Indeed, in September 1984 (subsequent to the moped accident), the Veteran was diagnosed with acne as a result of his failure to keep proper hygiene on his face.  In February 1985, the Veteran was referred to service medical personnel because he had been noted to have difficulty in concentrating on his duties by his superiors.  No chronic psychiatric disorder was diagnosed as a result of these consultations; however, the peculiar behavior does, at least potentially, raise the possibility of an in-service onset of a chronic mental illness.  

The Veteran has identified receiving treatment for his psychosis at the American Lakes VA facility.  He states that he has received treatment from this facility since approximately 1994.  Prior to any additional development, it is paramount that any outstanding records from VA treatment centers be found and associated with the claims file.  Once these records are obtained, the Veteran should be afforded a VA examination to determine the likelihood of a causal relationship between a current psychiatric disorder, to include schizophrenia, and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

In this regard, obtain all outstanding VA treatment records, to include those from the VA American Lakes facility, from 1994 to the present.  Copies of all these records should be obtained and placed into the claims file.  Should no records be found after an exhaustive search, the record should be so annotated.  

2.  After receiving the VA treatment records, to the extent they are available, schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the etiology of any currently present acquired psychiatric disorder, to include schizophrenia.  In this regard, the examiner is asked to review the in-service and post-service history, to include behavioral abnormalities in service, the 1984 moped accident, and the 2007 private medical assessment which raised the possibility of an in-service nexus, and is then asked to determine if it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, to include schizophrenia, had causal origins in active service.  A detailed rationale must accompany any conclusions reached.  The examiner is on notice that conclusory/unsupported statements are unhelpful and will only result in additional remand for remedial development.  

3.   Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claims not be granted, issue an appropriate  supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


